Citation Nr: 0031400	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  95-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The Board remanded the appeal in February 2000.  


REMAND

In the Board's February 2000 remand it was observed that the 
veteran had claimed that certain stressors occurred during 
his service in Vietnam, including that his base camp was 
subject to enemy mortar and rocket attack, and on one 
occasion, he was knocked from his bunk due to the concussion 
from an incoming round, he was frightened by an incident in 
which enemy soldiers, presumably Viet Cong disguised as 
friendly troops infiltrated his company area and were either 
killed or captured in the ensuing combat, and that he had 
unnamed friends among helicopter units who were either killed 
or wounded.  

In the first indented numbered paragraph in the remand it was 
requested that the veteran be contacted and an attempt be 
made to obtain a more detailed account of his claimed 
stressors as well as records supporting his purported 
stressors.  In May 2000, the RO directed a letter to the 
veteran in an attempt to accomplish this.  The record does 
not indicate that the veteran responded to that letter.  

The Board's February 2000 remand then continued that the RO 
should then attempt to verify the occurrence of the purported 
stressors.  The record does not indicate that any action, 
following the May 2000 letter, has been taken in an attempt 
to fulfill the remaining request set forth in the February 
2000 remand.  A remand confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should attempt to verify the 
occurrence of the reported stressors 
through the United States Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  The RO should provide all 
relevant information, including the 
veteran's claimed stressors, his service 
personnel records, and a copy of his 
record of service (DD-214).  

2.  If and only if, after completing the 
above action, the record contains 
evidence of a verified stressor, 
including a stressor during combat, the 
veteran should be examined by a panel of 
two VA board-certified psychiatrists, to 
determine the nature and extent of any 
current psychiatric disorder.  If there 
are different psychiatric disorders, the 
panel should reconcile the diagnoses and 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be specified.  The entire 
claims folder, and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examinations.  
The examiners are informed that any 
diagnosis reached should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiners are requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any necessary special studies 
or tests, including psychological 
testing, should be accomplished.  The 
examiner should express an opinion as to 
the etiology of any psychiatric disorder 
diagnosed, and the likely onset of any 
psychiatric disorders found.  Should PTSD 
be found, the examiner should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  Only those stressors 
occurring during combat or which have 
been independently verified may be used 
as a basis for establishing PTSD as 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

3.  If applicable, after the examination 
has been completed, the RO should review 
the examination report to ensure that 
they comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for any 
necessary action.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran unless he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


